Name: 87/35/EEC: Commission Decision of 12 December 1986 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural policy;  trade
 Date Published: 1987-01-20

 Avis juridique important|31987D003587/35/EEC: Commission Decision of 12 December 1986 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria Official Journal L 017 , 20/01/1987 P. 0022 - 0022*****COMMISSION DECISION of 12 December 1986 amending Decision 81/315/EEC on health protection measures in respect of certain regions of Bulgaria (87/35/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 86/469/EEC (2), and in particular Articles 7 and 15 thereof, Whereas Commission Decision 81/315/EEC (3) limited the prohibitions provided for in Article 6 (b) and in Article 14 (2) (b) of Directive 72/462/EEC so as to apply to certain regions of Bulgaria in which at that time vaccination against exotic foot-and-mouth disease was carried out; Whereas it has now been established that vaccination against exotic foot-and-mouth disease is carried out in the regions Bourgas, Jambol, Haskovo, Smoljan and Blagoevgrad of Bulgaria; Whereas, with the exception of the abovementioned regions vaccination against exotic foot-and-mouth disease has not been carried out in Bulgaria in the preceding 12 months; Whereas the central veterinary authorities of Bulgaria have given assurances that bovine animals, swine and fresh meat of bovine animals, swine, sheep, goats and wild cloven-hoofed animals from the abovementioned regions will not be exported to the Community; Whereas the responsible veterinary authorities of Bulgaria have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of any of the following diseases: - rinderpest, exotic foot-and-mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease), and swine vesicular disease, or an alternation in vaccination policy against them; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/315/EEC is hereby amended as follows: 1. In Article 1, 'Mitchourine, Malko, Tarnovo, Groudovo, Elhovo and Svilengrad' is replaced by 'Bourgas, Jambol, Haskovo, Smoljan and Blagoevgrad'. 2. In Article 2, 'Mitchourine, Malko, Tarnovo, Groudovo, Elhovo and Svilengrad' is replaced by 'Bourgas, Jambol, Haskovo, Smoljan and Blagoevrad.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 275, 26. 9. 1986, p. 36. (3) OJ No L 127, 13. 5. 1981, p. 16.